Citation Nr: 0421971	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  01-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for infertility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to January 
2000.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.

In April 2004, the veteran appeared before the Board in 
Washington, DC, and testified at a personal hearing conducted 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record. 

At the April 2004 hearing, the veteran withdrew his claims of 
entitlement to initial (compensable) evaluations for service-
connected hemorrhoids and rectal polyps.  Accordingly, these 
issues are not before the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran underwent surgery, i.e., an 
orchidectomy, prior to service in April 1979.  The records of 
this surgery should be obtained on remand.     

The evidence pertaining to the veteran's infertility problems 
further suggests that the problem may be congenital.  Service 
connection may not be granted for congenital or developmental 
defects as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 
(2003).  While service connection may not be granted for a 
defect, service connection may be granted for a disability 
that is shown by the evidence to have resulted from a 
superimposed injury or disease to a defect.  VAOPGCPREC 
82-90.  A medical examination an opinion on this matter would 
be helpful.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).  The RO 
should ensure that it has satisfied VA's duty to notify.
 
Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.  

2.  Make arrangements to obtain the 
veteran's complete pre-service medical 
records pertaining to treatment and 
evaluation of his genitourinary system, 
including, but not limited to, the 
orchidectomy conducted in April 1979.

3.  After the foregoing development has 
been accomplished, afford the veteran a 
VA examination by a specialist in 
genitourinary disorders.  The claims 
folder must be made available to the 
doctor for review, and the doctor should 
indicate in the examination report that 
the claims folder was reviewed.  All 
tests deemed necessary by the doctor are 
to be conducted.  

The doctor should state whether the 
veteran's infertility is a congenital or 
developmental defect, and if so, whether 
it was subject to any superimposed disease 
or injury during active service, including 
as a result of in-service surgery.

If the veteran's infertility is not a 
congenital or developmental defect, then 
the examiner should also provide the 
following opinions:

An opinion as to the date of onset and 
etiology of the veteran's infertility.  
Specifically, is it at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that the veteran's 
infertility had its onset during active 
service from June 1979 to January 2000 or 
is related to any in-service disease or 
injury?

If the infertility had its onset prior to 
the veteran's active service, did it 
worsen during service?  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation 
in service).  If so, was any such 
worsening due to the natural progression 
of the condition?  The veteran maintains 
that the surgery in 1985 resulted in scar 
tissue which made his infertility 
permanent, or uncorrectable.  

Similarly, is it at least as likely as 
not that the veteran's infertility was 
caused or aggravated by the service-
connected epididymitis surgery scar? 

A detailed rationale for any opinion 
expressed should be provided.  

4.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



